DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, Applicant is claiming “extract values of one or more attributes of said enhanced one or more images, wherein said one or more attributes includes any or combination of staple length, fibre fineness, short fibre content, yarn hairiness, yarn count, yarn elongation, maturity and moisture content” but does not define how many combination. Is it one combination, two combination or more than two combination which makes the claim vague and indefinite and difficult for one having ordinary skill in the art to understand the invention. 
As per claim 6, Applicant is claiming “wherein the one or more features comprises any or a combination of a grey scale level, contrast, edge exposition, pseudo-colorization, sharpness, noise level, space filtration, interpolation, magnification, and compensation of the influence of interference factors” but does not define how many combination. Is it one combination, two combination or more than two combination which makes the claim vague and indefinite and difficult for one having ordinary skill in the art to understand the invention. 
As per claim 6, Applicant is claiming “wherein the captured one or images, enhanced one or more images, extracted values of one or more attributes, and retrieved reference attribute values are stored in any or a combination of said first database and a second database”,  but does not define how many combination. Is it one combination, two combination or more than two combination which makes the claim vague and indefinite and difficult for one having ordinary skill in the art to understand the invention.
Dependent claims does not overcome the deficiency of the independent claims and are rejected for the same reasons as independent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105678788 B.
Regarding Claim 1,  CN 105678788 B teaches (Fig. 1 Page 3 Line 10, HOG-based and low-rank decomposition for fabric defect detection where Page 2 Line 6 teaches fabric defect detection is a key link textile quality control and management), said system (Page 2 Line 10 automatic detecting system) comprising:
	a processor coupled with a memory, the memory storing instructions executable by the processor(Page 2 Line 10, automatic detection system should inherently have a processor that should be coupled with a memory and the memory should have a program instructions that are executable by the processor) to:
	receive one or more images  (Fig. 1 and Page 5 L 36-38, input image) of said raw material captured by an imaging device (Fig. 1 shows receiving an image of a fabric and also see Page 4 Line 38, original fabric image(b) to  (a) model to generate the context-aware saliency);
	enhance one or more features of said received one or more images by varying dynamic range of said one or more features of said received one or more images to obtain dynamically enhanced one or more images (Page 5 Line 12-16, Step one, without overlapping the original defect image is uniformly divided into image blocks with the same size. The original defect image without overlapping, the method of image blocks are divided into equal size: the size is M* N image X of size divided into image blocks of m x m, wherein i=1, 2, ..., n, n is number of divided image block, m is 16. At the same time, mutually non-overlapping pixels between the image block i.e., enhance one or more features of said received one or more images by varying dynamic range i.e., uniformly dividing of said one or more features of said received one or more input image as shown in Fig. 1 to obtain dynamically enhance i.e., X of size divided into image blocks of m x m one or more images);
	extract values of one or more attributes of said enhanced one or more images (Fig. 1 and Page 5 L 22-25, step two: performing HOG characteristic extraction to each image block, the HOG characteristic i.e., attributes is vertically arranged in a feature vector, the feature vector of all image blocks are combined into a feature matrix), wherein said one or more attributes includes any or combination of staple length, fibre fineness, short fibre content, yarn hairiness, yarn count, yarn elongation, maturity and moisture content (Page 8 Last Para  fabric image base randomly selecting several types of common of the defect image including , broken warp floats, breakage, broken, etc. i.e., attributes includes any or combination of staple length, fibre fineness, short fibre content, yarn hairiness, yarn count, yarn elongation, maturity and moisture content) ; and
	compare the extracted values with reference attribute values stored in a first database, wherein quality of said raw material is determined based on comparison of the extracted values with the reference attribute values (Fig. 3 and Page 4 Line 38-42,  (a) is the original fabric image, (b) to (a) model to generate the context-aware saliency; a saliency map i.e., compare the extract value with reference attribute value stored in a first database (c) is graph pair (a) significant model processing cell automatic machine generated, (d) to (a) for significant model generates low level characteristic of small wave transformation; (e) is (a) to the invention processing is obtained, (f) to (e) in the threshold value division detection result i.e., quality of said raw material is determined based on comparison of the extracted values with the reference attribute values).
	Regarding Claim 2,  CN 105678788 B teaches wherein the processor configured to extract Histogram of oriented gradients (HOG) features from each enhanced one or more images, and averaging HOG features thus extracted to obtain corrected said enhanced one or more images (Fig. 1 Step two and Page 5 Line 22-25).
	Regarding Claim 3,  CN 105678788 B teaches wherein the system comprises a computing device configured to present the determined quality of said raw material (Page 2 Line 10, automatic detection system should inherently have a computer and a  processor that should be coupled with a memory and Page 2 Line 6 teaches fabric defect detection is a key link textile quality control and management) .
	Regarding Claim 6,  CN 105678788 B teaches wherein the one or more features comprises any or a combination of a grey scale level, contrast, edge exposition, pseudo-colorization, sharpness, noise level, space filtration, interpolation, magnification, and compensation of the influence of interference factors (Page 7 Last 2 lines – Page 8 Line 5).
	Regarding Claim 7,  CN 105678788 B teaches wherein the captured one or images, enhanced one or more images, extracted values of one or more attributes, and retrieved reference attribute values are stored in any or a combination of said first database and a second database(Fig. 3 and Page 4 Line 38-42).
	Regarding Claim 8,  CN 105678788 B teaches wherein the raw material of the textile comprises at least fibre, yarn or fabric (Abstract, fabric).
	Regarding Claim 9, it has been rejected for the same reasons as claim 1. 
	Regarding Claim 10,  CN 105678788 B teaches wherein the method comprises extracting Histogram of oriented gradients (HOG) features from each enhanced one or more images, and averaging extracted HOG features to obtain corrected said enhanced one or more images (Fig. 1 Step two and Page 5 Line 22-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105678788 B in view of Vachtsevanos et al. Pub. No. US 20020054694 A1.
	Regarding Claim 4, CN 105678788 B does not specifically teaches  wherein said imaging device comprises a digital camera operatively coupled with said computing device.
	However, in the same field of endeavor, Vachtsevanos teaches from Fig. 23 and 24 where image sensor 23 is a line scan camera preferably comprising 7,000 pixels arranged in one line, preferably transverse to the movement of the fabric 20. Further, Vachtsevanos teaches that the fabric motion drive control 26 communicates with computer 29 to enable the computer 29 to determine the coordinates of the area of the fabric 20 being captured by CCD array camera 23 i.e., imaging device comprises a digital camera operatively coupled with said computing device (Para 282-283). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of CN 105678788 B with the method of Vachtsevanos so as to improve quality of the product thus by detecting if the fault or defect in the product has occurred (See Vachtsevanos Para 4 and 5).
	Regarding Claim 5, CN 105678788 B does not specifically teaches wherein said imaging device having an illuminating source.
	However, in the same field of endeavor, Vachtsevanos teaches A diffuser is chosen based on the type of fabric being inspected to obtain optimum illumination (Para 280). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of CN 105678788 B with the method of Vachtsevanos so as to improve quality of the product thus by detecting if the fault or defect in the product has occurred (See Vachtsevanos Para 4 and 5).

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. Pub. No. US 20160364849 A1 in view of in view of Vachtsevanos et al. Pub. No. US 20020054694 A1.
Regarding Claim 1, Liu teaches
receive one or more images of said raw material captured by an imaging device (Fig. 3 Step S10 and Para 56, an industrial camera deployed in a detection apparatus is used to capture an image of a substrate of a display panel);
enhance one or more features of said received one or more images by varying dynamic range of said one or more features of said received one or more images to obtain dynamically enhanced one or more images (Fig. 3 Step S12 and Para 57, a region of interest (ROI) on the image is selected as a to-be-detected image for the defect detection. In the case of detection on source-drain short defects, the ROI of the image is a region where a thin film transistor is disposed, for example. The thin film transistors of the TFT array substrate have substantially the same size and the same interval as well as the position where a source-drain short defect may occur is substantially the same. Accordingly, the detection may be performed only on the ROI of the image. For example, the image of the substrate of the display panel captured by the industrial camera may be thoroughly scanned in accordance with the position of the thin film transistors by adopting a detection window with a predetermined size);
extract values of one or more attributes of said enhanced one or more images(Para 58 and Step S14, Step S14, a histogram of oriented gradient of the to-be-detected image (e.g., an image defined in the window in Step S12) is established and a feature descriptor thereof is extracted); and
compare the extracted values with reference attribute values stored in a first database, wherein quality of said raw material is determined based on comparison of the extracted values with the reference attribute values (Para 58, Steps S20 to S26 below. After that, as to Step 16, the feature descriptor is inputted to a trained classifier model for determining whether or not a defect is existed).
Liu does not specifically teaches 
a system for determining quality attributes of a raw material of a textile, said system comprising:
a processor coupled with a memory, the memory storing instructions executable by the processor to:
	wherein said one or more attributes includes any or combination of staple length, fibre fineness, short fibre content, yarn hairiness, yarn count, yarn elongation, maturity and moisture content.
	However, in the same field of endeavor, Vachtsevanos teaches from Fig. 17 and 23 FDI system that is used to identify and classify defects i.e., a system for determining quality attributes of a raw material of a textile  (Para 284) which comprising a processor 140 and the memory inside computer 29 i.e., processor and coupled with the memory.  Vachtsevanos teaches industry driven by the need for quality control and monitoring in all phase of production and teaches classifying and prioritizing textile defect and defines defects attributes i.e., attributes includes any or combination of staple length, fibre fineness, short fibre content, yarn hairiness, yarn count, yarn elongation, maturity and moisture content (Para 221-278 i.e., description of these attributes). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of CN 105678788 B with the method of Vachtsevanos so as to improve quality of the product thus by detecting if the fault or defect in the product has occurred (See Vachtsevanos Para 4 and 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Popp et al. Pub. No. US 20040030514 A1 - System and method for identifying and exploiting quality information associated with a web converting manufacturing process
CN 110310277 A - Fabric defect detection method based on depth characteristic and NTV-RPCA
CN 108288272 A - method and device for yarn identification
CN 107705306 A - Multi-feature matrix rank based fabric defect detecting method, involves evaluating significance degree of image blocks, using all image blocks to obtain saliency map using threshold value segmentation algorithm and locating defect area
	Textile Retrieval Based on Image Content from CDC and Webcam Cameras in Indoor Environments – 2018
	Classification of Textile Polymer Composites: Recent Trends and Challenges – 2021
	STUDY ON THE DETECTION OF YARN HAIRINESS MORPHOLOGY BASED ON IMAGE PROCESSING TECHNIQUE – 2010
	YARN HAIRINESS DETERMINATION USING IMAGE PROCESSING TECHNIQUES – 2011
	A Vision Based System for High Precision Online Fabric Defect Detection – 2011
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647